Citation Nr: 1604992	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected pes planus.

2.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  That decision granted service connection for hypertension with an initial noncompensable rating; denied service connection for tinnitus, hearing loss, vertigo or labrynthitis, right and left ankle conditions, and right and left hip conditions as secondary to a right foot condition (the Board notes that the Veteran was not service-connected for a right foot condition); and continued to deny service connection for postoperative exostosis removal of the right foot because new and material evidence had not been submitted to reopen the claim.  

In May 2010, the Veteran filed a Notice of Disagreement with respect to all of his claims, except the determination that new and material evidence had not been submitted to reopen his right foot claim.  

A February 2011 rating decision granted service connection for tinnitus.  As that decision was a full grant of all benefits sought, the claim is no longer on appeal.

The RO furnished the Veteran a Statement of the Case in June 2011 that included the Veteran's claim relating to his right foot.  The Veteran filed a Substantive Appeal (VA Form 9) in July 2011.  In a statement accompanying the Veteran's VA Form 9, he withdrew his claims for service connection of hearing loss, vertigo or labrynthitis, and a left ankle condition.     

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2012.  That VLJ has left the Board.  In February 2015, the Veteran was offered another hearing before a current Veterans Law Judge.  The Veteran responded in March 2015 that he did not want a new hearing.  A transcript of the hearing is associated with the claims file.  

The Board requested a Veterans Heath Administration (VHA) expert opinion in March 2014.  An April 2014 VHA opinion was obtained, and a copy was sent to the Veteran and his representative in May 2014.  

A Board decision in June 2014 denied the Veteran's claims for service connection of right and left hip disabilities; found new and material evidence had not been received to reopen the Veteran's right foot claim; granted a 10 percent disability rate for hypertension; and remanded the Veteran's claim for service connection of a right ankle disability.  

The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2015, the Court granted the parties' Joint Motion for Partial Remand (JMPR) to vacate the Board's decision denying entitlement to service connection for left and right hip disabilities secondary to service-connected pes planus, and to remand the case for readjudication in accordance with the JMPR.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's left hip disability is caused by his service-connected bilateral pes planus.  

2.  The evidence is at least in relative equipoise as to whether the Veteran's right hip disability is caused by his service-connected bilateral pes planus.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left hip disability as secondary to service-connected pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right hip disability as secondary to service-connected pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, to establish entitlement to VA disability compensation, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015).

Service connection also can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310 (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2014).  

Competency is a legal concept in determining whether medical or lay evidence is admissible and may be considered.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence.  That is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  That is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b) (West 2014).

Background

Service treatment records contain no complaint, finding, history, treatment, or diagnosis of left or right hip disability.  On examination in December 1974 and periodic examination in October 1975, the musculoskeletal examination was normal.

An October 2009 private treatment record from R.B., M.D. of T.C.F.O. shows in the history of present illness section that the Veteran was complaining of pain in both hips and ankles.  He reported that he injured his ankles on several occasions while in the military.  "At the time he has had a history of arthritis of his ankles with difficulty ambulating.  Now, he feels as though in addition to pain in both his ankles, he is developing pain in both his hips.  He is unable to walk correctly as a result of severe pain in both his ankles."  On physical examination, Dr. R.B. noted pes planus.  X-rays of the Veteran's "hip," the specific hip is not identified, were reported as showing early osteoarthritis with early subchondral cysts.  The Veteran was diagnosed with osteoarthritis of both hips, trochanteric bursitis of the left hip, osteoarthritis of both ankles, and pes planus.  In the causal relations section of the record, Dr. R.B. states as follows:

If the above injuries to both ankles were service related than [sic] it is with a reasonable degree of medical certainty that his current bilateral ankle pain, which is caused by the osteoarthritis is due to the injuries sustained during the military service and also as a result of the antalgic gait, the patient has now developed arthritis of both hips, including bursitis of his left hip.

An October 2009 private treatment record from J.M., D.P.M. shows the Veteran was referred from his orthopedic surgeon with a chief complaint of painful ankles and flatfoot.  On watching the Veteran walk, Dr. J.M. noted that the Veteran was "flatfooted throughout his entire gait cycle and pronating, putting abnormal pressure on his feet, arches, and ankles."  The podiatrist stated that the Veteran's "foot mechanics may be responsible for his knee and hip pain."  Therapy was begun to help hold his feet in a more neutral, corrected position.  

In a December 2010 one sentence letter, Dr. J.M. opined that the Veteran's "bursitis [and] arthritis in his right and left hips are related and aggravated by pes planus in his feet bilateral."  In a June 2011 two sentence letter, Dr. J.M. explained that the Veteran's "pes planus over the years has produced an abnormal gait.  Consequently, this abnormal gait caused significant bursitis and arthritis to his right and left hip."

On VA examination in February 2011, the Veteran stated that the onset of bilateral hip pain began four years earlier.  X-rays were reported as within normal limits.  The Veteran was diagnosed with bilateral hip bursitis.  After a review of an orthopedic textbook and a consultation with an orthopedic attending physician, the VA examiner stated that there was no documented relationship between pes planus and trochanteric bursitis and/or degenerative joint disease of the hips.  The VA examiner expressed the opinion that it was less likely as not that the bilateral hip condition was related to pes planus.

In a February 2011 rating decision, the RO granted service connection for bilateral pes planus.

In April 2014, the Board obtained an opinion from a VHA Chief of Orthopedic Surgery.  The VHA expert reviewed the Veteran's file and summarized the relevant history and findings pertaining to the hips.  The VHA expert stated that he had reviewed most of the major and minor textbooks of orthopedic surgery with reference to the etiology of osteoarthritis of hips from the late 1940s to 2014.  The VHA expert stated that pes planus was not described as an etiologic source for the development of osteoarthritis of the hip joints.  He explained that during gait one foot is in "swing phase" and not weight bearing 60 percent of the time.  Assuming that humans sleep on average seven hours per day and often sit, it is not likely that "foot pathology" causes osteoarthritis of the hips.  He noted that bilateral lower extremity amputees develop hip osteoarthritis at the same rate as non-amputees.  In addition, the VA expert stated that "there is no clinical nor radiographic evidence that supports the claim that the [Veteran] had flat feet, i.e. pes planus, while on active duty."  

It was the VHA expert's opinion that "it was NOT likely (probability less than 50%) that bursitis and/or arthritis of the right and left hips is caused by or aggravated by service-connected bilateral pes planus.  I do not review any information that would support that diagnosis, during the period of active duty."  The VHA expert stated that it was highly probable that the development of the present conditions of the feet and hips developed independently and were not causally related to service.

Analysis

The Board notes that the Veteran has been diagnosed with both trochanteric bursitis and osteoarthritis of the hips.  A "bursa" is "a sac or saclike cavity filled with a viscid fluid and situated at places in the tissues at which friction would otherwise develop."  See Dorland's Illustrated Medical Dictionary 262 (32nd ed. 2012).  Trochanteric bursitis is defined as "inflammation of a trochanteric bursa with pain on the lateral part of the hip and thigh."  Id. at 265.  Osteoarthritis is defined as "a noninflammatory degenerative joint disease seen mainly in older persons, characterized by degeneration of the articular cartilage, hypertrophy of bone at the margins, and changes in the synovial membrane."  Id. at 1344.  Thus, bursitis and osteoarthritis are separate and distinct disorders.

The Veteran does not contend, and the evidence does not show, that a left or right hip disability had onset during service.  Thus, service connection on a direct basis is not warranted.

The Veteran asserts that his bilateral hip disability began in approximately 2007 as the result of altered gait secondary to his service-connected pes planus.  As for presumptive service connection for osteoarthritis of the left or right hip as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, osteoarthritis was first documented by x-ray in 2009, well beyond the one-year presumptive period after discharge from service in 1975.  Thus, service connection as a presumptive chronic disease is not warranted.  

In regard to continuity of symptoms, the Board finds that the Veteran's osteoarthritis is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of continued bilateral hip pain or disorder after service, service connection based on continuity of symptomatology is not warranted.

On the question of whether the disability of the left or right hip was caused by or aggravated by the service-connected pes planus, to the extent the Veteran asserts that there is an association between a disability of the hips and the service-connected pes planus, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  The Veteran, as a lay person, is not competent to diagnosis a disability of the hips, such as bursitis or arthritis, based on personal observation.  Any inference based on what is not personally observable cannot be competent lay evidence.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.  Therefore, the Veteran's lay statements of causation are afforded no probative value.

Thus, the Board is left with conflicting medical opinions regarding whether the Veteran's service-connected pes planus caused the Veteran's bursitis and/or osteoarthritis.  The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, and ambivalence or exactness of diagnosis.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Board finds Dr. R.B.'s statements in his October 2009 treating record to be of no probative value.  The Veteran gave a history of difficulty ambulating and the Veteran related these difficulties to "arthritis of his ankles."  Dr. R.B. made no reference to pes planus in the causal relations section of his record.  In that section, Dr. R.B. linked the Veteran's antalgic gait to his ankles.  There simply is no opinion that pes planus caused the Veteran's antalgic gait or caused the Veteran's hip pain.  

The Board finds the April 2014 opinion of the VHA Chief of Orthopedic Surgery to be of limited probative value.  The expert conducted a very comprehensive literature review with respect to whether pes planus directly causes osteoarthritis.  However, he did not discuss the primary issue in this case, i.e., whether pes planus can cause abnormal gait, which in turn can cause osteoarthritis.  In addition, he did not provide any rationale for his opinion that pes planus does not cause bursitis.  Most significantly, it is unclear the extent to which the expert based his opinion, that the Veteran's hip disabilities are not caused by service-connected pes planus, on his conclusion that the Veteran's pes planus is not related to his service.  Whether the decision to grant service connection for pes planus was right or wrong, it has been granted and that decision is not for review in the present appeal.    

Thus, the Board is left with the February 2011 opinion of the VA examiner and the June 2011 opinion of Dr. J.M.  The Board finds both providers and opinions to be competent and credible.  

Although Dr. J.M.'s June 2011 opinion is only two sentences long, he did provide at least some rationale for how the Veteran's pes planus could cause his hip disabilities.  Dr. J.M. explained that the pes planus caused an abnormal gait, which over the years caused significant bursitis and arthritis to his hips.  The Board notes that for VA compensation purposes opinions of private treating physicians are not entitled to presumptively greater weight in evaluating veterans' claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In the present case, the Board finds it significant that Dr. J.M. had the opportunity to observe the veteran's gait over a period of several years in making his determination that the Veteran's hip disabilities was caused by the abnormal gait.  In addition, Dr. J.M. has been consistent over time in three statements, and unequivocal in the last statement, that the Veteran's hip disabilities are related to his pes planus.
   
The Board acknowledges that Dr. J.M. did not cite to any evidence to support his conclusion or provide a specific rationale for it.  However, in May 2014 the Veteran submitted copies of three articles from internet health sites stating that gait disturbances, including from pes planus, can lead to trochanteric bursitis.  The Veteran has represented that one of the articles is an excerpt from Essentials of Physical Medicine and Rehabilitation, which the Board is aware is a textbook authored by physicians.  Although the source of the excerpt cannot be ascertained from the document, the Board notes that the Veteran's credibility has not been called in to question by any other evidence of record with respect to the present issues.  

The excerpt provides that gait abnormalities are major risk factors for developing trochanteric bursitis.  It also states that "[u]p to half of all cases may result from associated disorders such as degenerative disk or joint disease, pes planus, muscle strain, tendinitis of the hip, previous surgery, osteoarthritis, and rheumatoid arthritis."  "These disorders often lead to gait abnormalities which change the biomechanics around the greater trochanter leading to altered pressure on the bursae and friction in the tendons and other soft tissue structures."

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The Board finds that the excerpt provides plausible causality concerning how the Veteran's pes planus could have caused the Veteran's hip disabilities.   

In sum, the Board finds the June 2011 opinion of Dr. J.M. that the Veteran's altered gait caused by his pes planus resulted in the Veteran's bilateral bursitis and arthritis, when bolstered by the textbook excerpt, is sufficient for the Board to determine that the evidence is at least in equipoise as to whether the Veteran's left and right hip disabilities are the result of or caused by his service-connected pes planus.

Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether his hip disabilities are the result of or caused by his service-connected pes planus.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's left and right hip disabilities is warranted as secondary to his service-connected pes planus, and, therefore, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a left hip disability as secondary to service-connected pes planus is granted.

Entitlement to service connection for a right hip disability as secondary to service-connected pes planus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


